Citation Nr: 0710202	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied service connection for PTSD.  In March 
2006, the Board remanded the matter to the RO for the purpose 
of curing a due process deficiency.  The matter was returned 
to the Board in September 2006 for final appellate 
consideration.

In a statement received in May 2004, the veteran indicated 
that he wished to be scheduled for a personal hearing at the 
RO before a Veterans Law Judge.  Such a hearing was scheduled 
on September 13, 2006, and the veteran was provided notice of 
the hearing by a letter dated in July 2006.  The veteran 
failed to appear for his scheduled hearing.


FINDING OF FACT

The veteran did not engage in combat and there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2002.  
RO notice letters dated in June 2002 and July 2003 informed 
the veteran that he could provide evidence to support his 
claim for service connection or location of such evidence and 
requested that he provide any evidence in his possession.  
The notice letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date.  
As the Board concludes below that the preponderance is 
against the veteran's claim and no disability rating or 
effective date will be assigned, there is no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical, service personnel records, and VA and non-VA 
treatment records are on file.  The veteran has not 
identified any additional outstanding evidence that would be 
pertinent to the claim on appeal.  Indeed, in response to the 
July 2003 notice letter, the veteran submitted a statement in 
July 2003 wherein he indicated that he had "nothing to add 
at this time."  The veteran was afforded a VA examination in 
August 2002.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

PTSD

The veteran contends that his post-traumatic stress disorder 
stems from experiences related to his active service in 
Vietnam.  He says there were instances when he came under 
enemy fire while he was constructing landing zones (LZs) and 
while riding in a convoy.  He also recalls that a situation 
where he killed a man.  Specifically, one evening during 
guard duty, the veteran states a light was spotted about 100 
yards from his bunker.  He says he was ordered to fire his 
gun at the light, and that he learned the next morning that 
he had killed a friendly South Vietnamese soldier.  He also 
discusses how several of his buddies were killed during a 
mission.  He says he experiences enormous guilt because he 
was supposed to be on that mission but was replaced because 
he was sick that day.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires: 1) medical evidence of a diagnosis of post-
traumatic stress disorder in accordance with the criteria of 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV), which is presumed to include both 
adequacy of the PTSD symptomatology and sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a link, or nexus, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

An August 2002 VA psychiatric examination report shows that 
the veteran was diagnosed as having PTSD in accordance with 
the DSM-IV.  Consequently there is an acceptable diagnosis of 
PTSD.

With regard to the validity of the averred stressors, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b).  

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran's service personnel records show that he was 
stationed in Vietnam from March 1966 to March 1967.  He 
served as an engineer equipment maintenance helper during 
that period and was assigned to the "HHC 588th Engr Bn." 
There is an indication that the veteran was involved in the 
Vietnam Counter Offensive and Vietnam Counter Offensive II.  
However, awards, medals, or decorations conclusively 
indicating combat are not indicated.  Based on the foregoing, 
the preponderance of the evidence is against a finding that 
he engaged in combat with the enemy.  The veteran's stressors 
must therefore be verified.

As discussed, the veteran's claimed stressors are as follows: 
1) coming under enemy fire while constructing LZs; 2) coming 
under enemy fire while in a convoy; 3) killing a South 
Vietnamese soldier while on guard duty; and, 4) learning that 
several fellow soldiers (buddies) were killed during a 
mission that he was supposed to be on.  The Board finds that 
the veteran has failed to provide minimum information 
warranting an attempt at verification.  See M21-1MR, Part 
IV.ii.1.D.14.d. (noting that claimants must provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred.  The 
veteran testified during an October 2004 personal hearing 
before a Decision Review Officer (DRO) that he could not 
remember any of the dates of the above events or the names of 
any individuals.  At best, he said the events likely occurred 
sometime in late 1966 or early 1967.  Thus, given the 
foregoing, it appears that corroboration is not feasible, and 
that the claimed stressors cannot be documented.  Referral to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) is therefore not warranted.  See M21-1MR, Part 
IV.ii.1.D.15.a. 

The claims file includes the veteran's discharge, service 
medical records, and personnel records.  Again, there is 
nothing in this evidence, or anywhere else in the claims 
files, which sufficiently corroborates any of the claimed 
stressors.  The Board therefore finds that the evidence is 
insufficient to show that the claimed stressors are verified.  
See M21-1MR, Part III.iv.4.H.29.e.

Thus, the veteran's claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  
38 C.F.R. § 3.304(f).  Furthermore, the post-service 
diagnosis of PTSD was based upon the veteran's unverified, 
uncorroborated account of an in-service stressor.  Such a 
diagnosis is not probative.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).

In the absence of credible supporting evidence of an in-
service stressor to support the diagnosis of PTSD in 
accordance with the criteria of Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., 1994) (DSM-IV), the 
preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


